DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Notices of Non-Compliant Amendment dated 09/01/2021 and 12/08/2021 have been withdrawn.

Applicant’s response dated 02/10/2021 is interpreted as an election of claim 1. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.

Status of Claims
Claims 1-3 are pending in the application with claims 2-3 withdrawn. Claim 1 is examined herein.

Drawings
The informal drawings filed 08/09/2021 are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or 

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required. The substitute specification filed must be accompanied by a statement that it contains no new matter.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 

The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claim 1). A patent claim is invalid if it is not supported by an enabling disclosure.

There is no reputable evidence of record to support the claim that the present invention involves production of net energy (see claim 1: “release energy,” “gain energy”; see Abstract; see Title: “Cold fusion and other methods for producing energy”; 

In the Specification of the invention, Applicant admits:
As we know there is a big problem with pollution at the world and also shortage at energy supply… it also expensive to use vehicles with internal burning every day every month…. the subject of energy shortage causing wars at the world. (para. 3). 

However, despite the failures of all others hitherto, Applicant asserts the utility of the claimed invention to be producing useful energy gain for practical applications:
“The invention and those methods describe ways to produce great energy at special ways without polluting the area and environment and without creating great heat at least most of them” (para. 1)

“The invention can be used also for all kinds of vehicles” (para. 2)

“I invented over 90 methods to produce energy detailed at the claims at that invention, using them can solve the energy crisis completely” and “can solve the energy problem forever” (para. 3)

“Some of the ways like the basic formulas feet more for using at power stations and other for vehicles, some for reactors” (para. 4)

“The invention can solve the energy problem forever” (para. 5)

	Therefore, the Specification purports to disclose a magic bullet (Specification, paras. 3, 5; “over 90 methods to produce energy … ,using them can solve the energy crisis completely,” “This invention can solve the energy problem for ever”) for one of the most significant global issues, by, as best understood by the Examiner, merely 

	As is known by those having ordinary skill in the art, nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University1 summarizes: 
The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion…the temperatures are in the range of 107-108 K.

Using materials to produce energy as claimed by Applicant is not capable of producing or sustaining reactions such as nuclear fusion reactions (see Title). There is no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion.

	Further Applicant has not provided, nor can Examiner find, evidence that any or all of the materials listed in claim 1 (e.g., H2O, H2O5, glucose, coffee, tea, pumpkin, etc.) 
	
Reproducibility
	The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970);
MPEP 2164.03. The art of the present invention, using materials to produce energy including via cold fusion (Title; Specification, paras. 1, 3), is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one's own laboratory. One must produce a set of instructions – a recipe – that would enable a skilled artisan to produce the same results.

Reproducibility of alleged low-temperature nuclear fusion reactions or using materials to produce energy for solving the energy crisis forever is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant's disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.

Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously 

Undue Experimentation
It is the Examiner's position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant's invention.

In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's invention of using materials to produce energy, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.

Applicant believes they have successfully used materials to produce “great” energy, including by means of cold fusion (Title; Specification, para. 1).

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).

Reviewing the aforementioned Wands factors, Examiner summarizes the above elaborated explanations as to why Applicant's invention fails to satisfy the enablement requirement:
(A) The breadth of the claims: Applicant's claim to provide “release energy” by merely mixing “using h20 and or h2o5 and at addition glucose ,multy sugars ,fats, trans fats ,lipids ,coffee ,oil sumsum ,proctoze ,zinc ,corn ,tea leaves ,oil lemon ,pumpkin 
(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of cold fusion reactions and the mixing of “using h20 and or h2o5 and at addition glucose ,multy sugars ,fats, trans fats ,lipids ,coffee ,oil sumsum ,proctoze ,zinc ,corn ,tea leaves ,oil lemon ,pumpkin ,fistul emphitamins ,natural and/or synthetic ,palm oil soybean ,ful ,broad bean ,pumpkin extract ,lemon balm stimulating substance ,pinuts ,kakaoo ,soya ,tea ,rush ,yeast ,carbon ,glycogen iron and enzymes that feet for example glycogen sintaz ,n epinperin lipaz and others it can be natural and /or synthetic” as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. See MPEP 2164.05(a).
The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP 2164.05(a).
(D) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear reactions lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP 2164.05(b).
(E) The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. Further, as suggested by Applicant (see Specification, para. 3), solutions to the energy crisis have been researched for decades, but have not been able to yield any method or device for producing energy that would completely solve the energy crisis, as claimed by Applicant. See MPEP 2164.03.
(F) The amount of direction provided by the inventor: Applicant's underlying theory is arbitrary and nonsensical, and no experimental results or other supporting evidence is provided for the record. See MPEP 2164.03.
(G) The existence of working examples: Applicant has not provided any working examples. Additionally, the claims recite the alleged results as theoretical possibilities: “the mix should release energy,” “The materials can be kept at separate cubes,” “it is possible to electresize the formula,” “and maybe gain energy,” “it is possible to take battery and inspire it,” and “possibility that adding sulfates into h2o5 and with suppliments will shut it down but there is also a possibility that it would add power to the mix” (emphasis added). Further, claim 1 recites “the possible distance need to be 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of "real world" value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed towards the use of various materials to “release energy hidden in the mix.” This does not properly relate towards a process, machine, manufacture, or composition of matter.

Applicant’s claimed invention is directed to using materials to produce energy, including from cold fusion reactions, for practical applications.

The sole asserted utility for the invention is for “produc[ing] great energy … without polluting the area and environment and without creating great heat” in order to “solve the energy crisis completely” (Specification, paras. 1, 3).

In describing said specified utility, Applicant has set forth the inadequately supported theory that cold fusion reactions or mixing of “h20 and or h2o5 and at addition glucose ,multy sugars ,fats, trans fats ,lipids ,coffee ,oil sumsum ,proctoze ,zinc In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the composite particles disclosed.

Claim 1 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above. The disclosed utility is to “solve the energy crisis completely” and “solve the energy problem for ever” (Specification, paras. 3, 5). 

In the above objection to the Specification, the Examiner has provided substantial evidence that those skilled in the art would reasonably doubt this asserted utility of the claimed invention. “The PTO may establish a reason to doubt an invention’s asserted utility when the written description ‘suggest[s] an inherently unbelievable undertaking or involve[s] implausible scientific principles.’’ In re Cortright, 165 F.3d 1353, 1357 (Fed. Cir. 1999) (quoting In re Brana, 51 F.3d 1560, 1566 (Fed. Cir. 1995)).

As set forth in MPEP 2107.01, subsection IV, a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted,
Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed use at the time of filing. 

Claim 1 is rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the rejection under 35 U.S.C. 101 above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention.

Claim 1 is still further rejected under 35 U.S.C. 112(a) because the best mode contemplated by the inventor(s) has not been disclosed. Evidence of concealment of best mode is based upon the disclosure of US Patent No. 5,552,244 (“Griffin”), cited s shown in the above objection to the Specification, this mechanism is a variation of the “cold fusion” concept that remains unproven and unworkable. Griffin teaches mixing H2O and carbon (6:50-58) to form an electrolyte (32) kept in cube (10) (4:1-4), the cube comprising a cover (18) at a top of the cube, for use in a battery (generally 10), i.e., Applicant’s claimed invention. Accordingly, if Applicant's use is operative, while Griffin’s is not, then the Examiner must conclude that some essential information is missing from Applicant's disclosure that makes Applicant's invention operative.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b). The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device or method must be clearly and positively specified. The structure must be organized and correlated in such a manner 

The following terms do not appear to have an accepted meaning, are not defined in the Specification, and/or are used in a manner inconsistent with the accepted meaning: “multy,” “sumsum,” “proctoze,” “fistul empitamins,” “ful,” “broad bean,” “pinuts,” “kakaoo,” “rush,” “feet,” “sintaz,” “n epinperin lipaz,” “feet,” “electresize,” “inspiring,” “inspire,” “inspiration zones”

The phrase “for example” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d).

The phrases “and others” and “etc.” render the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “and other” and “etc.”), thereby rendering the scope of the claim unascertainable. See MPEP 2173.05(d). 

The terms “easier,” “important,” “close enough,” “effective enough,” “few degrees,” and “more efficient” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim recites phrases such as “the mix should release energy,” “The materials can be kept at separate cubes,” “it is possible to electresize the formula,” “and maybe gain energy,” “it is possible to take battery and inspire it,” and “possibility that adding sulfates into h2o5 and with suppliments will shut it down but there is also a possibility that it would add power to the mix” (emphasis added). It is unclear if these are intended to recite positive steps in the process or possible/intended/desired results of the process. For purposes of examination, Examiner interprets these limitations as alleged intended results of the claimed invention.

It is unclear from the claim if, in order to “release energy,” all of the listed materials of “h2o and or h2o5 and at addition glucose ,multy sugars ,fats, trans fats ,lipids ,coffee ,oil sumsum ,proctoze ,zinc ,corn ,tea leaves ,oil lemon ,pumpkin ,fistul emphitamins ,natural and /or sinthetic ,palm oil soybean ,ful ,broad bean ,pumpkin extract ,lemon balm stimulating substance ,pinuts ,kakaoo ,soya ,tea ,rush ,yeast ,carbon ,glycogen iron and enzymes that feet for example glycogen sintaz ,n epinperin lipaz and others it can be natural and /or synthetic” must be mixed or any combination of these materials may produce the alleged result.

It is unclear what “it can be natural and /or synthetic” is referring to. For instance, is the claim intended to recite that any of the listed materials may be 

The claim recites “The materials can be kept at separate cubes with round corners at the bottom in order to easier the cleaning and at the center h2o or h2o5 etc. at the top of cabs ,cubes a cover with pneumatic /hydraulic mechanizem in order to block air to get in.” It is unclear the structure of the claimed “separate cubes” and “cabs.” Are the cabs a feature of the cubes? Further, it is unclear whether the center of the h2o or h2o5 etc., the top of the cabs, and/or the top of the cubes have the cover. 

The claim further recites “it is possible to electresize the formula in order to release ions and electrons and maybe gain energy by that .” This limitation is entirely unclear. Examiner is unable to extract any meaningful structure or steps from this limitation.

The claim further recites “molecule like h2o5 can save place infront of h2o and that important at vihcles for example but not only and using all materials at that claim and quantum mechanics and inspiration zones by my invention number :266246.il.2019. "time machines and traveling at time and diamentions etc." and inspiring one or every combination of the materials inside capsules on chargers and batteries at ratio of 1000:1,1 million :1, 1 billion :1,1quardilion :1, iquardilion *quardilion :1 etc. the batteries and chargers should be close enough 

It is unclear what the structural and/or functional relationship is between the listed materials, the cubes/cabs, the capsules, the chargers, and the batteries. Do the listed materials form the cubes which make up the batteries? 

What does it mean to “inspiring … at ratio of 1000:1 ,1 million :1 , 1 billion :1 ,1quardiliion :1, 1quardilion *quardilion :1 etc.” or “take a battery and inspire it at ratio of 1 quardilion :1 on line of batteries”? It is unclear what it means to “inspire” as discussed above and further, what this ratio is of. A ratio is a relationship between two values. However, the claims make no mention of what these two values may be. 

The claim further recites “it is possible to take battery and inspire it at ratio of 1 quardilion :1 on line of batteries.” This limitation is entirely unclear. Examiner is unable to extract any meaningful structure or steps from this limitation.

The claim further recites “possibility that adding sulfates into h2o5 and with suppliments will shut it down but there is also a possibility that it would add 

The claim further recites “Using heating of the pool by few degrees celcius or more let say not more than 30 degrees celcius that room temperature and by that make the formula be more efficient including with different suppliments.” It is unclear what structure the pool is and the relationship between the pool and the materials, battery, etc. Further, it is unclear the relationship between the heating and the remaining steps such as dissolving the mix. Are these separate, independent steps? Is the step of, for instance, dissolving the mix, done at the recited temperatures?

The claim further recites “Using freezing of pool in order to stop operation in case of such decision and keep it at this situation .” This limitation is entirely unclear. Examiner is unable to extract any meaningful structure or steps from this limitation.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 3: “sinthetic” should recite “synthetic”
Line 8: “mechanizem” should recite “mechanism”
Line 11: “vihcles” should recite “vehicles”
Line 13: “diamentions” should recite “dimensions”
Lines 15, 18: “quardilion” should recite “quadrillion”
Lines 18, 22: “suppliments” should recite “supplements”
Line 20: “celcius” should recite “Celsius”
Appropriate correction is required.

Note on Interpretation
The following prior art rejection represents Examiners best interpretation of the claims in view of the above objections to the Drawing, Specification, and claim, as well as the rejections under 35 U.S.C. 101 and 35 U.S.C. 112. Examiner has made a diligent attempt to extract the examinable elements from the claim and apply art to them. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,552,244 (“Griffin”).

Regarding claim 1, Griffin discloses (see Figs. 1-2) mixing H2O and carbon (6:50-58) to form an electrolyte (32) kept in cube (10) (4:1-4), the cube comprising a cover (18) at a top of the cube, for use in a battery (generally 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Department of Physics and Astronomy, “Critical Ignition Temperature for Fusion,” Georgia State
        University, http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html